Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-23-1997

United States v. Martin
Precedential or Non-Precedential:

Docket 96-7373




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"United States v. Martin" (1997). 1997 Decisions. Paper 137.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/137


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT




                                        96-7373
                                     USA v. MARTIN


     The following modifications have been made to the Court’s
opinion issued on 6/18/97 in the above-entitled appeal and will
appear as part of the final version of the opinion:


                                                         Page 2, paragraph 4, line 1:
please replace the word “days” with the word
                                           “months”




                                                      /s/ P. Douglas Sisk,
                                                                Clerk




Date:    June 20, 1997